Citation Nr: 0712432	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  06-23 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of fracture of the right great toe.

2.  Entitlement to service connection for residuals of 
prostate surgery.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for residuals of an 
appendectomy.

5.  Entitlement to service connection for residuals of a 
gunshot wound to the foot, to include nerve damage.

6.  Entitlement to service connection for hiatal hernia.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
operative bursitis of the left shoulder.

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of pappataci fever.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to 
September 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 decision by the RO.

In its September 2005 decision, the RO listed as an issue for 
consideration "service connection for hiatal hernia with 
erosive distal esophagitis, cholecystectomy, postoperative 
umbilical hernia and gallbladder . . . ."  In the body of 
its decision, however, and in a statement of the case (SOC) 
issued to the veteran in May 2006, the RO limited its 
consideration of that issue to the hiatal hernia only.  
Because the Board's jurisdiction extends only to those 
questions that have been the subject of an initial decision 
by an agency of original jurisdiction (AOJ), see 38 U.S.C.A. 
§ 7104(a), the Board will likewise limit its consideration of 
the issue.  The veteran's claims for service connection for 
the other listed conditions, including the residuals of 
cholecystectomy and postoperative umbilical hernia, are 
referred to the AOJ for further action, as appropriate.

Heretofore, the RO has treated the veteran's hiatal hernia 
claim as though it has been the subject of a prior final 
denial.  It appears from the record that the RO, in a May 
1983 decision, may have determined that service connection 
for hiatal hernia was not in order.  However, the RO did not 
provide the veteran with notice of that determination.  
(Although the RO notified the veteran that his claim for 
"hernia" had been denied, it appears from the context of 
the record that the RO's reference was to an umbilical, 
rather than hiatal, hernia.)  As a result, the current claim 
is best viewed as an original claim, rather than an 
application to reopen a prior final decision.  See 38 C.F.R. 
§§ 19.118, 19.153 (1982) (a determination on a claim cannot 
become final until the claimant has been provided 
notification thereof, and the time for appeal has expired).

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).  The 
Board's present decision is limited to an adjudication of 
issues 2, 4, 5, 7, and 8, above.  For the reasons set forth 
below, the remaining issues on appeal are being REMANDED for 
additional development.  VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  No competent evidence has been received to show that the 
difficulties leading to the veteran's prostate surgery are in 
any way associated with an event, injury, or disease in 
service.

2.  No competent evidence has been received to show that the 
veteran underwent appendectomy as a result of difficulties in 
any way associated with an event, injury, or disease in 
service.

3.  The veteran did not sustain a gunshot wound to either 
foot during service.

4.  By a decision entered in March 1946, the RO in 
Philadelphia, Pennsylvania disallowed the veteran's claim for 
service connection for residuals of pappataci fever; the RO 
notified the veteran of its decision, and of his appellate 
rights, but he did not initiate an appeal within one year.

5.  By a decision entered in May 1983, the RO in Cleveland, 
Ohio disallowed the veteran's claim for service connection 
for post-operative bursitis of the left shoulder; the RO 
notified the veteran of its decision, and of his appellate 
rights, but he did not initiate an appeal within one year.

6.  Additional evidence has been received since the time of 
the March 1946 and May 1983 decisions; however, it does not 
raise a reasonable possibility of substantiating the 
veteran's claims.


CONCLUSIONS OF LAW

1.  The veteran does not have residuals of prostate surgery 
that are the result of disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 
(2006).

2.  The veteran does not have residuals of appendectomy that 
are the result of disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2006).

3.  The veteran does not suffer from disability of either 
foot that was incurred as a result of a gunshot wound in 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2006).

4.  VA's March 1946 decision, denying service connection for 
residuals of pappataci fever, is final.  38 C.F.R. § 30.9802 
(1946).

5.  VA's May 1983 decision, denying service connection for 
post-operative bursitis of the left shoulder, is final.  
38 U.S.C. § 4005 (1982); 38 C.F.R. §§ 19.118, 19.153 (1982).

6.  New and material evidence has not been received to reopen 
the veteran's claims for service connection residuals of 
pappataci fever or post-operative bursitis of the left 
shoulder.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5108 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.156, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to establish service connection for 
residuals of prostate surgery, residuals of appendectomy, 
residuals of a gunshot wound to the foot, post-operative 
bursitis of the left shoulder, and residuals of pappataci 
fever.  He maintains that each of these conditions can be 
attributed to his period of military service.

I.  Preliminary Considerations

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Ordinarily, notice with respect to each of these 
elements must be provided to the claimant prior to the 
initial unfavorable decision by the AOJ.  Id.

In the present case, the Board finds that VA has satisfied 
its duty to notify with respect to the claims that are 
currently being adjudicated.  By way of a VCAA notice letter 
sent to the veteran in March 2005-prior to the initial 
adjudication of his claims-the RO informed the veteran of 
the information and evidence required to substantiate his 
claims for service connection, including evidence of a 
relationship between a current disability and an injury, 
disease, or event in service.  The letter also informed him 
that new and material evidence was required in order to 
reopen his claims for service connection for his left 
shoulder condition and residuals of pappataci fever and, more 
specifically, that he needed to submit evidence of a current 
disability that was the result of service.  See, e.g., Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  He was notified of his 
and VA's respective duties for obtaining the information and 
evidence, and he was asked to send any evidence in his 
possession that pertained to his claims.

The Board acknowledges that the aforementioned letter did not 
contain any notice with respect to how a rating and/or 
effective date would be assigned if service connection was 
established for any of the disabilities at issue.  Although 
notice of those matters was later provided to the veteran in 
May 2006, that notice was untimely, inasmuch as it was sent 
to the veteran after the initial adjudication of his claim-
and coincident with the issuance of an SOC-without 
subsequent readjudication.  See, e.g., Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  The Board notes, however, 
that no questions with respect to rating and/or effective 
date are presented by the claims that are currently being 
adjudicated.  Indeed, as set forth below, the Board has 
determined that all of the claims herein adjudicated must be 
denied.  Consequently, no rating or effective date will be 
assigned for these disabilities as a matter of law.  Under 
the circumstances, the Board finds that the purpose of the 
notice requirement has been satisfied as it pertains to the 
issues currently in question.  No further corrective action 
is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody and, 
in the context of new or reopened claims, that VA will 
provide a medical examination and/or opinion when necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2006).  Under 
applicable law, a medical examination and/or opinion is 
deemed "necessary" if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service, or has a disease or symptoms of a disease 
listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317 
manifesting during an applicable presumptive period, provided 
the claimant has the required service or triggering event to 
qualify for that presumption; and (3) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the claims that are 
currently being adjudicated.  The veteran has not identified, 
and/or provided releases for, any additional evidence that 
exists and can be procured.

Most of the veteran's service medical records were obtained 
in connection with a claim for benefits he filed in 1945.  
However, VA has been unable to obtain records of the 
veteran's reported in-service hospitalization for pappataci 
fever in August 1943.  Multiple attempts have been made to 
procure those records, together with any other additional 
service medical records that might exist.  The most recent 
report from the National Personnel Records Center (NPRC), 
dated in August 2005, indicates that some of the veteran's 
service records may have been destroyed at a fire at that 
facility in 1973.  All reports remaining at NPRC, including 
one report from the Surgeon General's Office, were forwarded 
to the RO.  Under the circumstances, it is the Board's 
conclusion that further efforts to obtain the records of the 
1943 hospitalization would be futile.  38 C.F.R. 
§ 3.159(c)(2) (2006).

The Board acknowledges that the veteran has not been afforded 
a VA examination and/or opinion in connection with the claims 
that are currently being adjudicated.  In this regard, the 
Board notes that the record is completely devoid of any 
competent evidence to show that that the difficulties leading 
to the veteran's prostate surgery are in any way associated 
with an event, injury, or disease in service.  The record 
also lacks any competent evidence to show that he underwent 
appendectomy as a result of difficulties in any way 
associated with an event, injury, or disease in service, and 
clearly establishes that he did not sustain an in-service 
gunshot wound to either foot.  Moreover, as set forth below, 
no new and material evidence has been received to reopen his 
claims for service connection for bursitis of the left 
shoulder or residuals of pappataci fever.  Under these 
circumstances, no VA examinations and/or opinions are 
necessary, even taking into account VA's heightened duties in 
cases where service records have been lost or misplaced.  
38 C.F.R. § 3.159(c)(4) (2006); Duty to Assist, 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (Applicability Dates); Russo v. Brown, 
9 Vet. App. 46, 51 (1996).  No further development action is 
required.



II.  The Substance of the Veteran's Claims

A.	Service Connection for Residuals of Prostate Surgery,
Appendectomy, and Gunshot Wound of the Foot

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  Generally, in order to prove service connection, 
there must be (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus, or 
link, between the current disability and the in-service 
disease or injury.  See, e.g., Pond v. West, 12 Vet. App. 
341, 346 (1999).

In the present case, the veteran's service records are 
completely negative for any mention of difficulties 
associated with his prostate, appendix, or a gunshot wound to 
either foot.  The veteran injured his right great toe in 
March 1944.  However, it is clear from his service records 
that the injury occurred not in combat, but on a work detail; 
the result of a hatch cover having fallen on his toe.  The 
report of his service separation examination, dated in 
September 1945, shows that his anus, rectum, and viscera were 
all found to be normal at the time of his discharge from 
service, and that he had no musculoskeletal defects.  His 
separation certificate shows that he had no wounds received 
in action.  He did not receive a Purple Heart Medal.

In October 1945, the veteran filed a claim for VA benefits.  
He made no mention of a gunshot wound or problems associated 
with his prostate or appendix.  In January 1976, the veteran 
underwent surgery for chronic cholecystitis.  During the 
procedure, his appendix was also removed.  No explanation was 
provided for the appendectomy.  In November 1997, he 
underwent cysto transurethral resection of the prostate due 
to problems with prostatic hypertrophy and acute urinary 
retention.  No opinion was provided as to the cause of the 
problems leading to surgery.

Following a thorough review of the record in this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claims for service connection for residuals of 
prostate surgery, appendectomy, and a gunshot wound of the 
foot.  As noted previously, the record is completely devoid 
of any competent evidence to show that the difficulties 
leading to veteran's prostate surgery and appendectomy are in 
any way associated with an event, injury, or disease in 
service.  Although the veteran may believe that the 
difficulties leading to these procedures can be attributed to 
service, the record does not establish that he has the 
medical training necessary to offer competent opinions on 
matters of medical diagnosis or etiology.  As a result, his 
opinion on those matters cannot be afforded any probative 
weight.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (a lay person is not competent to offer 
opinions that require medical knowledge).  In addition, there 
is nothing in the record to substantiate his assertion that 
he sustained a gunshot wound to either foot during service.  
Indeed, there is clear and convincing evidence to refute it, 
including a complete lack of any reference thereto on his 
service separation examination report, his discharge 
certificate, and his 1945 claim for benefits, as outlined 
above.  See 38 U.S.C.A. § 1154(b) (West 2002).  Given the 
absence of competent evidence tending to show that the 
difficulties leading to veteran's prostate surgery and/or 
appendectomy "may be associated" with an event, injury, or 
disease in service-and in view of the fact that the evidence 
demonstrates that he did not sustain an in-service gunshot 
wound to either foot-it is the Board's conclusion that the 
veteran's claims for service connection for residuals of 
prostate surgery, appendectomy, and residuals of a gunshot 
wound to the foot must be denied.

B.  Applications to Reopen Claims for Service Connection
for Postoperative Bursitis of the Left Shoulder
and Residuals of Pappataci Fever

The record shows that the RO in Philadelphia, Pennsylvania 
disallowed the veteran's claim for service connection for 
residuals of pappataci fever in March 1946.  The RO notified 
the veteran of its decision, and of his appellate rights, but 
he did not initiate an appeal within one year.  As a result, 
the RO's decision became final.  See 38 C.F.R. § 30.9802 
(1946).

In May 1983, the RO in Cleveland, Ohio disallowed the 
veteran's claim for service connection for post-operative 
bursitis of the left shoulder.  The RO notified the veteran 
of its decision, and of his appellate rights, but he did not 
initiate an appeal within one year.  Consequently, that 
decision also became final.  See 38 U.S.C. § 4005 (1982); 
38 C.F.R. §§ 19.118, 19.153 (1982).

Under the law, a veteran's previously denied claims may be 
considered on the merits only upon receipt of new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  For claims to reopen filed on or after August 29, 
2001-such as the veteran's-evidence is considered "new" 
if it was not previously submitted to agency decision makers.  
Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(Applicability Dates); 38 C.F.R. § 3.156(a) (2006).  
"Material" evidence is existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
"New and material evidence" can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  In determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When VA previously denied service connection for residuals of 
pappataci fever in March 1946, the evidence before 
adjudicators was limited to the service medical records that 
were then available.  Those records showed, in essence, that 
the veteran reported having been treated for pappataci fever 
in August 1943, but that no residuals thereof were identified 
at the time of his separation from service in September 1945.  
Based on that evidence, VA denied the claim as "not shown by 
the evidence of record."

When VA denied service connection for post-operative bursitis 
of the left shoulder in May 1983, the record contained, among 
other thing, his service medical records, which were 
completely devoid any complaints or adverse findings relative 
to the left shoulder.  The available evidence indicated that 
he had had some sort of surgery on the shoulder in 1963, 
performed in order to treat bursitis.  It also included the 
report of a March 1983 VA examination wherein it was noted 
that the veteran had reported a history of shoulder pain 
beginning in service.  Following examination of the veteran, 
a VA physician rendered a final diagnosis of "[p]ost-left 
shoulder bursitis in service-operated Apr. 63 . . . post war 
manifested by symptoms & signs as recorded."  Based on the 
available evidence, the RO denied the veteran's claim, 
finding that the condition was "not incurred in or 
aggravated during the veteran's period of active duty."

The Board has reviewed the relevant evidence received since 
the time of prior decisions in March 1946 and May 1983, 
respectively, consisting of additional medical evidence from 
several private care providers, and statements from the 
veteran and his wife.  None of the evidence is "new and 
material."  In essence, the evidence shows only that the 
veteran continues to believe that he suffers from residual of 
pappataci fever and that he continues to have complaints 
relative to his left shoulder.  It does not include anything 
new in the way of competent evidence to suggest that his 
current problems had their onset during service, or that they 
can otherwise be attributed to in-service injury or disease.  
As such, the evidence does not raise a "reasonable 
possibility of substantiating" either claim.  The 
application to reopen the claims for service connection for 
postoperative bursitis of the left shoulder and residuals of 
pappataci fever must therefore be denied.


ORDER

The claim for service connection for residuals of prostate 
surgery is denied.

The claim for service connection for residuals of an 
appendectomy is denied.

The claim for service connection for residuals of a gunshot 
wound to the foot, to include nerve damage, is denied.

The application to reopen a claim for service connection for 
post-operative bursitis of the left shoulder is denied.

The application to reopen a claim for service connection for 
residuals of pappataci fever is denied.


REMAND

For reasons previously discussed, the Board finds that the 
veteran's claim for service connection for hiatal hernia is 
best viewed as an original claim, rather than an application 
to reopen a prior final decision.  See Introduction, supra.  
Because the AOJ has treated the claim an application to 
reopen, and has declined to address the merits of the claim, 
the Board will remand the matter in order to afford the 
veteran due process of law and avoid the possibility of 
prejudice.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

When the RO provided VCAA notice to the veteran in March 
2005, it informed the veteran that he needed to submit new 
and material evidence in order to reopen his claim for 
service connection for PTSD.  A review of the record reveals 
that service connection for PTSD has not been the subject of 
a prior final denial.  Accordingly, the information provided 
to the veteran needs to be corrected.  See, e.g., Ephraim v. 
Brown, 82 F.3d 399, 402 (Fed. Cir. 1996).

The veteran has not been provided a current VA examination in 
connection with his claim for an increased (compensable) 
rating for residuals of fracture of his right great toe.  
Because he filed the current claim for increase in February 
2005, and the record is devoid of contemporaneous evidence 
upon which the disability may be rated, a current examination 
is necessary.  38 C.F.R. § 3.326 (2006).  Further development 
of the veteran's PTSD claim is also necessary, inasmuch as 
the veteran complains of current psychiatric symptoms, and 
reports that problems with nervousness had their onset in 
service and have been persistent ever since.  38 C.F.R. 
§§ 3.159(c)(4), 19.9 (2006).



For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send a new VCAA notice letter to the 
veteran and his representative.  Among other 
things, the letter should inform the veteran 
that, contrary to information previously 
provided, his claim for service connection 
for PTSD was not previously adjudicated in 
1983 and will be adjudicated de novo, as 
will his claim for service connection for 
hiatal hernia.  Afford the veteran a 
reasonable opportunity for response.

2.  Ask the veteran to provide as much 
additional detail as possible regarding his 
claimed PTSD stressors, including any 
additional detail he can provide with 
respect to dates, times, locations, and 
names of others who were involved.  Any 
additional statements or evidence received 
should be associated with the claims file.

3.  If the veteran identifies stressors that 
are in need of-and capable of-
verification, undertake appropriate 
development to corroborate them.  Any 
additional evidence received should be 
associated with the claims file.

4.  After the foregoing development has been 
completed, arrange for psychological 
testing, with appropriate subscales, to 
determine whether the veteran has PTSD.

5.  When all of the above development has 
been completed, arrange to have the veteran 
scheduled for an examination by a 
psychiatrist.  The psychiatrist should 
review the claims folder, including the 
results of psychological testing, examine 
the veteran, and provide an opinion as to 
whether the veteran has symptoms that meet 
the diagnostic criteria for PTSD.  
Consideration should be given to any 
evidence which supports the veteran's claims 
of in-service stressors, or the lack 
thereof.  (Among other things, the veteran 
has cited as a stressor a period of 
hospitalization for pappataci fever in 
1943.)  If it is the examiner's conclusion 
that the veteran does have PTSD, the 
examiner should review the veteran's 
stressors, and should indicate which of the 
alleged stressors are of sufficient severity 
as to reasonably result in PTSD.  A complete 
rationale for all opinions should be 
provided.

6.  Also arrange to have the veteran 
scheduled for an examination of his right 
foot.  After reviewing the claims file, 
examining the veteran, and performing any 
testing deemed necessary, the examiner 
should provide a full description of the 
current functional impairment, if any, 
attributable to the in-service fracture of 
the right great toe for which the veteran is 
service connected.  As part of the 
evaluation, the examiner should describe the 
extent to which the veteran experiences 
service-related functional impairments such 
as weakness, excess fatigability, 
incoordination, or pain due to repeated use 
or flare-ups, and should offer an opinion, 
based on his or her best medical judgment, 
as to whether the in-service fracture of the 
right great toe has resulted in an overall 
disability picture which is best equated 
with (1) mild, (2) moderate, (3) moderately 
severe, or (4) severe foot injury.  A 
complete rationale should be provided.

7.  Thereafter, take adjudicatory action on 
the veteran's claims for service connection 
for PTSD and hiatal hernia, and his claim 
for an increased (compensable) rating for 
residuals of fracture of the right great 
toe.  The PTSD and hiatal hernia claims must 
be adjudicated as original claims, rather 
than as applications to reopen.  If any 
benefit sought remains denied, furnish a 
supplemental SOC (SSOC) to the veteran and 
his representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


